Citation Nr: 0425218	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-07 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected right knee disability.  

2.  Entitlement to an effective date earlier than June 11, 
2001 for the assignment of a 20 percent evaluation for the 
veteran's service-connected right knee disability.  



REPRESENTATION

Veteran represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from November 1966 to 
November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the RO, which assigned 
an increased rating of 20 percent for the service-connected 
right knee disability.  

The veteran contends that his right knee condition warrants a 
higher disability evaluation.  He also expressed disagreement 
with the effective date of June 11, 2001 asserting that the 
20 percent disability evaluation should have become effective 
before that date.  

The veteran testified at an RO hearing in June 2003 and 
before the undersigned Veterans Law Judge in April 2004.  

The issue of an evaluation in excess of 20 percent for the 
service-connected right knee disability is addressed in the 
REMAND portion of the decision below and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDING OF FACT

1.  An increased evaluation of 20 percent was assigned for 
the service-connected right knee disability by rating 
decision in April 2002; the rating was made effective on June 
11, 2001, the date of claim.

2.  It was factually ascertainable that the service-connected 
right knee disability had increased in severity on May 23, 
2001.  



CONCLUSION OF LAW

An earlier effective date of May 23, 2001 for the assignment 
of a 20 percent rating for the service-connected right knee 
disability is warranted. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.157, 3.400 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

With respect to effective date issues, the Board notes that 
the matter to be resolved is largely legal in nature and its 
outcome is determined for the most part by the interpretation 
and application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.  The 
United Stated Court of Appeals for Veterans Claims (Court) 
has held that VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2002); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) [holding that the VCAA is not 
applicable where it could not affect a pending matter and 
could have no application as a matter of law].  Consequently, 
VCAA is not applicable to the effective date issue decided 
herein.  

The Board hastens to add that the veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal of the assigned effective date.  See 38 C.F.R. 
§ 3.103 (2003).  

The record reflects that he has been informed of the various 
requirements of law pertaining to his appeal in the February 
2003 Statement of the Case and September 2003 Supplemental 
Statement of the Case.  The veteran has not submitted or 
identified any additional evidence which would have a bearing 
on this case.  


Factual Background 

In June 1967, the veteran injured his right knee while 
playing basketball during service.  

On November 1972 VA medical examination, the examiner found a 
slight right knee disability consisting of internal 
derangement with degenerative changes.  

By February 1973 rating decision, the RO granted for a right 
knee disability and assigned an evaluation of no percent.  

The veteran perfected an appeal with respect to the 
noncompensable evaluation assigned to his service-connected 
right knee disability.  By August 1974 decision, however, the 
Board denied his appeal, and the noncompensable evaluation 
remained in effect.  

In August 1988, the veteran filed a claim for an increased 
rating for his service-connected right knee disability; by 
November 1988 rating decision, the RO denied the veteran's 
claim.  

A May 23, 2001 VA progress note reflects that the veteran 
came "to establish care" and that he was "interested in a 
service-connected disability claim for a knee injury while in 
the service."  The veteran complained of chronic right knee 
pain with intermittent swelling and occasional instability.  
Chronic right knee pain was diagnosed.  

A May 23, 2001 right knee X-ray study revealed moderately 
advanced to advanced right knee tricompartmental degenerative 
joint disease with a loose body in the popliteal cyst.  

A June 8, 2001 magnetic resonance imaging (MRI) of the right 
knee showed advanced tricompartmental degenerative joint 
disease of the right knee.  

On June 11 2001, the veteran again filed a claim for an 
increased rating for his service-connected right knee 
disability.  

On December 2001 VA orthopedic examination, the veteran 
complained of right knee locking and pain.  He had difficulty 
crawling, climbing, and repetitive right knee motion.  

On objective examination, the examiner noted right knee 
effusion and range of motion that was from 11 to 110 degrees.  
Left knee range of motion was from zero to 110 degrees.  
There was crepitation with range of motion, joint line 
tenderness, and pain with range of motion.  There was no 
laxity.  

A right knee X-ray study revealed severe degenerative joint 
disease and an MRI revealed right knee effusion and 
tricomlartmental degenerative disease throughout the knee.  

The examiner diagnosed severe tricompartmental degenerative 
joint disease of the right knee that interfered with the 
activities of daily living.  

By April 2002 rating decision, the RO granted an increased 
rating of 20 percent for the service-connected right knee 
disability to which it assigned an effective date of June 11, 
2001, the date of claim.  

In his March 2003 Substantive Appeal, the veteran argued that 
his "disability should have started when [he] was 
discharged."  He indicated that he was told that his service 
medical records could not be found and that his old VA 
medical records went up in flames during a fire at the "old 
VA hospital."  Upon VA medical examination in December 2001, 
however, he saw his old records which indicated that he had 
been injured in service.  

In June 2003, the veteran testified at a personal hearing at 
the RO.  He argued that he sought treatment at VA for his 
right knee on a few occasions prior to 1973 "trying to get 
some type of disability."  Finally, he filed a claim of 
service connection for a right knee disability.  He asserted 
that the initial zero percent evaluation that was assigned 
was insufficient.  

He also insisted that his disability evaluation should have 
been increased in November 1988.  He stated that staff at the 
VA hospital told him that his medical records were lost, but 
prior to the hearing he learned from his representative that 
his service medical records were in the claims file.  

In April 2004, he testified at a hearing before the 
undersigned Veterans Law Judge.  He essentially stated that 
the 20 percent disability evaluation should have been granted 
long before 2001 and that he had sought an increased rating 
at the hospital on several occasions in or about 1988.  


Law and Regulations 

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(1).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefits sought.  Upon receipt of an 
informal claim, if a formal claim had not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157.  

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  


Discussion

The RO has assigned an effective date of June 11, 2001 for 
the 20 percent rating for the service-connected right knee 
disability.  

In essence, the veteran is arguing that he sought increased 
ratings when going for treatment at the VA hospital.  Upon 
questioning at his April 2004 hearing, however, the veteran 
indicated that following the February 1973 rating decision by 
which service connection for his right knee disability was 
first granted, he did not seek treatment for his right knee 
until 1987 or 88.  

The record indeed does reflect a rating decision dated in 
November 1988 denying a compensable evaluation for the 
veteran's service-connected right knee disability.  

Following the November 1988 rating decision, there is no 
record of VA treatment for the right knee until May 2001.  
The veteran, the Board notes, does not contend that any VA 
treatment for the right knee took place between 1988 and 
2001.  He filed his formal claim for increase on June 11, 
2001.  

Because the veteran's claim for an increased rating was 
received on June 11, 2001, the Board can look at the evidence 
one year prior to that date to determine if there had been an 
increase in disability during that period.  See 38 C.F.R. § 
3.400(o).  

In this case, the only evidence reflecting findings pertinent 
to the right knee are the May 23, 2001 X-ray study and the 
June 8, 2001 MRI which reflected increase in disability.  
Thus, there is evidence that supports a factual determination 
that an increase in disability had occurred in the year prior 
to the June 11, 2001.  

As stated hereinabove, the effective date of an award of 
increased disability compensation is the earliest date that 
it is factually ascertainable that an increase in disability 
had occurred, if a claim is received within one year thereof.  
Otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(1).  

Under this provision, because an increase in disability of 
the right knee was first ascertainable following the May 23, 
2001 X-ray study and the formal claim for increase was 
received within one year thereof, May 23, 2001 is the 
appropriate effective date to be assigned for the grant of a 
20 percent disability rating for the veteran's right knee 
disability.  Id.  

The Board is under the impression that the veteran's 
confusion stems from the fact that he did not realize that he 
had been granted service connection for a right knee 
disability by February 1973 rating decision.  He was 
receiving no compensation.  

Further, the Board acknowledges the veteran's contention that 
he was told that his service medical records were 
unavailable.  Where he received this information is not 
entirely clear.  \

However, as service connection for a right knee disability 
has been in effect since September 1972, the service medical 
records are not that significant with respect to the current 
rating assigned for the service-connected right knee 
disability.  



ORDER

An effective date of May 23, 2001 for the assignment of a 20 
percent rating for the service-connected right knee 
disability is granted, subject to the regulation controlling 
disbursement of VA monetary benefits.  




REMAND

Initially, the Board notes that the RO must send the veteran 
renewed VCAA notice as notice sent in November 2001 referred 
to claims of service connection and not to claims for 
increased ratings.  

Next, the RO must obtain all VA medical records pertinent to 
the service-connected right knee dated from January 2002 to 
the present.  

Finally, the RO should schedule a VA orthopedic examination 
to determine the nature and extent of right knee 
symptomatology.  All findings should be described in detail 
and a rationale for all conclusions should be stated.  The 
criteria outlined in DeLuca v Brown, 8 Vet. App. 202 (1995) 
should be discussed.  

Hence, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  The RO must also send the veteran 
a letter outlining the provisions of VCAA 
along with the veteran's and VA's 
respective responsibility as to 
furnishing that evidence and his right to 
a one-year response period.  

2.  The RO must ensure that all VA 
medical records dated from January 2002 
to the present and pertinent to the right 
knee are associated with the claims file.  

3.  The RO must schedule a VA orthopedic 
examination in connection with the 
veteran's disability of the right knee.  
The examiner is asked to (a) enumerate 
all symptoms and manifestations 
associated with the veteran's right knee 
disability and comment on the severity of 
each symptom identified; (b) provide 
relevant range of motion measurements; 
and (c) comment upon whether functional 
loss due to pain and weakness causes 
additional disability beyond that 
reflected on range of motion measurements 
and discuss findings with respect to 
weakened movement, excess fatigability, 
and incoordination.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary diagnostic tests should be 
performed.  A rationale for all opinions 
and conclusions must be provided.  

4.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences.  38 C.F.R. § 3.655.  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Finally, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



